



Exhibit 10.19
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
Nonqualified Stock Option Agreement


    
Date of Grant:
[ ]


Number of Shares to
Which Option Relates:
[ ]
Option Exercise Price per Share:
[$ ]



This Agreement is made by and between Euronet Worldwide, Inc., a Delaware
corporation (the “Company”), and [_______________] (the “Option Holder”).


RECITALS:


A.    Effective May 18, 2006, the Company's stockholders approved the Euronet
Worldwide, Inc. 2006 Stock Incentive Plan (the “Plan”) pursuant to which the
Company may, from time to time, grant options to current or prospective key
employees, non-employee directors or outside consultants of the Company to
purchase shares of the Company’s common stock.


B.    The Option Holder is an employee of the Company or one of its Affiliates
and the Company desires to grant to the Option Holder a nonqualified stock
option to purchase shares of the Company’s common stock on the terms and
conditions reflected in this Agreement, the Plan and as otherwise established by
the Company’s Compensaton Committee (the “Committee”).


AGREEMENT:


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:


1.    Incorporation of Plan. All provisions of this Agreement and the rights of
the Option Holder are subject in all respects to the provisions of the Plan, as
it may be amended, and the powers of the Committee therein provided. Capitalized
terms used in this Agreement but not defined will have the meaning set forth in
the Plan.
2.    Grant of Nonqualified Stock Option. As of the Date of Grant identified
above, the Company grants the Option Holder, subject to this Agreement and the
Plan, the right, privilege and option (the “Option”) to purchase, in one or more
exercises, all or any part of that number of Shares of Stock identified above
opposite the heading "Number of Shares to Which Option Relates" (the "Option
Shares"), at the per Share price specified above opposite the heading "Option
Exercise Price per Share".


3.    Consideration to the Company. In consideration of the granting of this
Option by the Company, the Option Holder will render faithful and efficient
services as an employee of the Company. Nothing in this Agreement or in the Plan
will confer upon the Option Holder any right to continue as an employee of the
Company or will interfere with or restrict in any way the rights of the Company,
which are





--------------------------------------------------------------------------------





hereby expressly reserved, to terminate the Option Holder's employment with the
Company at any time for any reason whatsoever, with or without cause.


4.    Exercisability of Option. During the Option Holder's lifetime, this Option
may be exercised only by the Option Holder. This Option, except as specifically
provided elsewhere under the Plan, shall vest and become exercisable pro rata
over five years, with 20% vesting on each anniversary of the Date of Grant.
The Committee may, in its sole discretion, accelerate the vesting date for any
or all of the options if in its judgment the performance of Option Holder has
warranted such acceleration and/or such acceleration is in the best interests of
the Company.
For purposes of this Section 4, a year shall mean a period of 365 days (or 366
days in the event of a leap year). Notwithstanding the above Option vesting
schedule, this Option will become fully exercisable upon the Option Holder's
death or Disability provided the Option has not otherwise expired, been
cancelled or terminated.


5.    Method of Exercise. Provided this Option has not expired, been terminated
or cancelled in accordance with this Agreement and the Plan, the portion of this
Option which is otherwise exercisable pursuant to Section 4 may be exercised in
whole or in part, from time to time by delivery to the Company or its designee a
written notice which will:


(a)    set forth the number of Shares with respect to which the Option is to be
exercised;


(b)    if the person exercising this Option is not the Option Holder, be
accompanied by satisfactory evidence of such person's right to exercise this
Option; and


(c)    be accompanied by payment in full of the Option Exercise Price in the
form of cash, or a certified bank check made payable to the order of the Company
or any other means allowable under the Plan which the Company in its sole
discretion determines will provide legal consideration for the Shares.


6.    Expiration of Option. Unless terminated earlier in accordance with this
Agreement or the Plan, the Option granted herein will expire at 5:00 P.M.,
Central Time, on the 10th Anniversary of the Date of Grant (the "Expiration
Date"). If the Expiration Date is a day on which the Company is not open for
business, then the Option granted herein will expire, unless earlier terminated
in accordance with this Agreement or the Plan, at 5:00 P.M., Central Time, on
the first business day before such Expiration Date.


7.    Effect of Separation from Service. Except as may otherwise be provided in
the employment agreement between the Option Holder and the Company, if the
Option Holder ceases to be an employee of the Company for any reason, including
cessation by death or Disability, the effect of such termination on all or any
portion of this Option is as provided below. Notwithstanding anything below to
the contrary, in no event may the Option be exercised after the Expiration Date.


(a)    If the Option Holder's employment is terminated for Cause, the Option
will immediately be forfeited as of the time of such termination.


(b)    If the Option Holder ceases to be an employee of the Company due to the
Option Holder's resignation or termination of employment by the Company not for
Cause, the portion of this Option which was otherwise exercisable pursuant to
Section 4 on the date of such termination of employment may be exercised by the
Option Holder at any time prior to 5:00 P.M., Central Time, on





--------------------------------------------------------------------------------





the ninetieth (90th) calendar day following the effective date of the Option
Holder's termination of employment. If such ninetieth (90th) day is not a
business day, then the Option will expire at 5:00 P.M., Central Time, on the
first business day immediately following such ninetieth (90th) day.


(c)    If the Option Holder ceases to be an employee of the Company due to the
Option Holder's death or Disability or if the Option Holder dies during the
ninety (90) day period provided above, the Option may be exercised by the Option
Holder (or his or her beneficiary) at any time prior to 5:00 P.M., Central Time,
on the first anniversary date of the effective date of the Option Holder's
termination of employment. If such anniversary date is not a business day, then
the Option will expire at 5:00 P.M., Central Time, on the first business day
immediately following such first anniversary date.


8.    Long-Term Consideration for Options. Option Holder recognizes and agrees
that the Company's key consideration in granting this Option is securing Option
Holder's long-term commitment to advance and promote the Company's business
interests and objectives. Accordingly, Option Holder agrees to the following as
material and indivisible consideration for this Option:


(a)    Fiduciary Duty. During his/her employment with the Company, Option Holder
shall devote his/her full energies, abilities, attention and business time to
the performance of his/her job responsibilities and shall not engage in any
activity which conflicts or interferes with, or in any way compromises,
performance of such responsibilities.


(b)    Confidential Information. Option Holder recognizes that by virtue of
his/her employment with the Company, Option Holder will be granted otherwise
prohibited access to confidential information and proprietary data which are not
known to the Company's competitors. This information (the "Confidential
Information") includes, but is not limited to, any of the following as it
relates to the Company, Euronet and/or any of its or their affiliates (the
“Euronet Group”): current and prospective customers; the identity of key
contacts at such customers; customers' particularized preferences and needs;
marketing strategies and plans; financial data; personnel data; compensation
data; proprietary procedures and processes; and other unique and specialized
practices, programs and plans of the Euronet Group and its customers and
prospective customers. Option Holder recognizes that this Confidential
Information constitutes a valuable property of the Euronet Group, developed over
a significant period of time and at substantial expense. Accordingly, Option
Holder agrees that he/she shall not, at any time during or after his or her
employment with the Company, divulge such Confidential Information or make use
of it for his/her own purposes or the purposes of any person or entity other
than the Euronet Group.


(c)    Non-Solicitation of Customers. Option Holder recognizes that by virtue of
his/her employment, directorship or consultancy with the Company, Option Holder
may be introduced to and involved in the solicitation and servicing of existing
customers of the Euronet Group and new customers obtained by the Euronet Group
during Option Holder's employment, directorship or consultancy. Option Holder
understands and agrees that all efforts expended in soliciting and servicing
such customers shall be for the permanent benefit of the Euronet Group and
agrees that during his/her employment, directorship or consultancy with the
Company and for a period of two years thereafter, Option Holder will not (i)
engage in any conduct which could in any way jeopardize or disturb any of the
Euronet Group's customer relationships; or (ii) directly or indirectly, without
the prior written consent of the Chief Executive Officer of the Company, market,
offer, sell or otherwise furnish any products or services similar to, or
otherwise competitive with, those offered by the Euronet Group to any customer
of the Euronet Group.







--------------------------------------------------------------------------------





(d)     Non-Compete. Option Holder acknowledges he/she has knowledge of
proprietary information relating to that worldwide business of the Euronet Group
which, if known to or used to the benefit of a competitor of the Company, would
provide a competitor with an unfair competitive advantage with regard to the
Company. Accordingly, Option Holder agrees that, for a period beginning on the
date hereof and ending two years after termination of his/her employment,
directorship or consultancy with the Company, regardless of the reason for such
termination, Option Holder shall not, in any location where the Euronet Group
conducts business or provides services to customers and in any location where
Option Holder provided services to the Company during the term of Option
Holder’s employment, directorship or consultancy with the Company, directly or
indirectly, without the prior written consent of the Chief Executive Officer of
the Company, represent, consult with, be employed by or be connected with any
business that provides transaction processing or other services similar to
and/or competitive with those provided by any member of the Euronet Group.


(e)    Non-Solicitation of Employees. Option Holder recognizes the substantial
expenditure of time and effort which the Euronet Group devotes to the
recruitment, hiring, orientation, training and retention of its employees.
Accordingly, Option Holder agrees that, for a period beginning on the date
hereof and ending two years after termination of his/her employment,
directorship or consultancy with the Company, regardless of the reason for such
termination, Option Holder shall not, directly or indirectly, for himself or
herself or on behalf of any other person or entity, solicit, offer employment
to, hire or otherwise retain the services of any person who, during that two
year term, is an employee of the Euronet Group.
 
(f)    Survival of Commitments; Potential Recapture of Options and Proceeds.
Option Holder acknowledges and agrees that the terms and conditions of this
Section 8 regarding confidentiality and non-solicitation shall survive both (i)
the termination of his/her employment with the Company for any reason, and (ii)
the termination of the Plan, for any reason. Option Holder acknowledges and
agrees that the grant of Options in this Agreement is just and adequate
consideration for the survival of the restrictions set forth herein, and that
the Company may pursue any or all of the following remedies if Option Holder
either violates the terms of this Section or succeeds for any reason in
invalidating any part of it (it being understood that the invalidity of any term
hereof would result in a failure of consideration for the Options):


(i)
declaration that the Option is null and void and of no further force or effect;

(ii)
recapture of any cash paid or Shares issued to Option Holder, or any designee or
beneficiary of the Option Holder, pursuant to the Option;

(iii)
recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Option and sold or otherwise disposed of
by Option Holder, or any designee or beneficiary of Option Holder.

 
The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.


(g)    Acknowledgement. Option Holder acknowledges and agrees that adherence to
the foregoing requirements will not prevent him/her from engaging in his/her
chosen occupation and earning a satisfactory livelihood following the
termination of his/her employment with the Company.







--------------------------------------------------------------------------------





(f)    Court May Modify Restrictions. Although the parties have attempted to
reasonably limit Option Holder’s activities after the termination of his/her
employment, directorship or consultancy with the Company, the parties agree that
a Court may modify and enforce the restrictive covenants contained in this
Section 8 to the extent that it believes such modifications are necessary for
Option Holder’s restrictions under this Section 8 to be reasonable.


(g)    Severability. The parties agree that if any part of this Section 8 or the
application of any part of this Section 8 is found by a court to be void,
voidable, invalid, unenforceable, or in conflict with any federal or state law,
then the remainder of this Agreement shall remain valid, fully enforceable, and
shall otherwise be given full force and effect.




9.    Notices. Any notice to be given under this Agreement to the Company will
be addressed to the Secretary of the Company at Euronet Worldwide, Inc., 3500
College Blvd., Leawood, KS 66211, and any notice to be given to the Option
Holder will be addressed to him or her at the address on record for him or her
at the Company. By a notice given pursuant to this Section 9, either party may
hereafter designate a different address for notices to be given. Any notice
which is required to be given to the Option Holder will, if the Option Holder is
then deceased, be given to the Option Holder’s personal representative if such
representa-tive has previously informed the Company of his or her status and
address by written notice under this Section 9. Any notice will be deemed duly
given when received, or when deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.


10.    Nontransferability. Except as otherwise provided in this Agreement or in
the Plan, the Option and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to execution, attachment, or
similar process. Upon any attempt to transfer, assign, pledge, hypothe-cate or
otherwise dispose of the Option, or any right or privilege conferred hereby, or
upon the levy of any attachment or similar process upon the rights and
privileges conferred hereby, contrary to the provisions hereby, this Option and
the rights and privileges conferred hereby will immediately become null and
void.


11.    Status of Option Holder. The Option Holder shall not be deemed a
stockholder of the Company with respect to any of the Shares subject to this
Option, except for those Shares that have been purchased and issued to him or
her. The Company shall not be required to issue or transfer any Shares purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and, if applicable, such Shares shall have been duly listed on any
securities exchange on which the Shares may then be listed.    


12.    Withholding Taxes.    The Option Holder agrees to make appropriate
arrangements with the Company for satisfaction of any minimum applicable
Federal, state or local income tax or payroll tax withholding amounts required
by law to be withheld, including the payment to the Company at the time of
exercise of an Option of all such taxes and requirements. The Company is not
required to issue Shares upon the exercise of this Option unless the Option
Holder first satisfies such tax withholding obligations. The Company may, in its
discretion, elect to withhold Shares otherwise eligible to be delivered to the
Option Holder having a value equal to the minimum amount required to be withheld
to cover such applicable tax withholding liability.


13.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construc-tion of this Agreement.







--------------------------------------------------------------------------------





14.    Amendment. This Agreement may be amended only by a written agreement
executed by the parties hereto which specifically states that it is amending
this Agreement.


15.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on Option Holder and the Company for all purposes.


16.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.


17.    Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.


18.    Binding Effect. Except as expressly stated herein to the contrary, this
Agreement will be binding upon and inure to the benefit of the respective heirs,
legal representatives, successors and assigns of the parties hereto.


This Agreement shall be deemed fully executed and effective by the parties
hereto upon its electronic signature or acceptance of the Option by the Option
Holder.




        


Euronet Worldwide, Inc.


By: ____/S/ Jeffrey B. Newman______
Jeffrey B. Newman
Executive Vice President
APPENDIX A
EURONET WORLDWIDE, INC.
2006 STOCK INCENTIVE PLAN
_______________________________
Designation of Beneficiary
______________________________
In connection with the NONQUALIFIED STOCK OPTION AGREEMENT (the "Award
Agreement") entered into on ___________________, 201__ between Euronet
Worldwide, Inc. (the "Company") and ______________________, an individual
residing at ________________________ (the "Recipient"), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient's
interest in the Options (as defined in the 2006 Stock Incentive Plan of the
Company awarded





--------------------------------------------------------------------------------





pursuant to the Award Agreement. This designation shall remain in effect until
revoked in writing by the Recipient.
Name of Beneficiary:
 
 
Address:
 
 
 
 
 
 
 
 
Social Security No.:
 
 



The Recipient understands that this designation operates to entitle the
above‑named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.
Date:
 
 
By:
 
 
 
 
[Recipient Name]



County of                


State of                


Sworn to before me this _______ day of __________________, 201___


___________________________
Notary Public







